Case: 09-30702   Document: 00511090583   Page: 1   Date Filed: 04/23/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 23, 2010
                                No. 09-30702
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee
v.

JUAN GONZALES, also known as Hugo Daniel-Rodrigues, also known as
Miguel Ventura, also known as Ramon Olarra, also known as Daniel Hugo, also
known as Jose Ventura-Ginez, also known as Hugo Daniel,

                                          Defendant-Appellant


                               Consolidated with
                                 No. 09-30703
                              Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee
v.

JUAN GONZALES,

                                          Defendant-Appellant


                 Appeals from the United States District Court
                     for the Western District of Louisiana
                             USDC No. 6:09-CR-7-1
                            USDC No. 6:09-CR-57-1
   Case: 09-30702       Document: 00511090583 Page: 2             Date Filed: 04/23/2010
                                    No. 09-30702
                                  c/w No. 09-30703

Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Juan Gonzales has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Gonzales has filed a response. Our independent
review of the record, counsel’s brief, and Gonzales’s response discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEALS ARE DISMISSED. See 5 TH C IR. R. 42.2.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2